Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 12, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131035(74)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  HARVEY GRACE,
           Plaintiff-Appellant,
                                                                    SC: 131035
  v                                                                 COA: 257896
                                                                    Oakland CC: 2002-045572-NM
  BRUCE LEITMAN and BRUCE
  LEITMAN, P.C.,
             Defendants-Appellees.
  ______________________________

          On order of the Chief Justice, the by plaintiff-appellant for extension of the time
  for filing his brief on appeal is considered and, it appearing the brief was filed June 27,
  2007, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 12, 2007                       _________________________________________
                                                                               Clerk